*32
Curia, per

Earle, J.
This court concurs in the judgment of the Circuit Court, as to the right of the plaintiff to maintain this action against the commissioners of public buildings. The articles for which he claims to be repaid were not furnished on any contract with the commissioners, nor at their instance and request. Nor is there any circumstance from which an implied obligation will arise. If it. had been their duty to provide the articles sued for, according to the Act of 1839, yet they were not liable to be sued in this form, nor in any other form of civil action, for their neglect of duty. Whosoever lays out his money to procure what they ought to provide out of the public funds, renders doubtless an acceptable service to the public, at whose hands he must claim his remuneration. On the construction of the Act referred to, the court does not see fit to decide the question whether the commissioners are bound to provide the articles for which the plaintiff claims to be paid. There is at least room for two opinions, and the court will only decide the point when it is directly made. Motion refused.
Richardson, O’Neall, Evans, Butler and Wardlaw, JJ., concurred.